PER CURIAM.
We affirm the denial of Markham Young’s postconviction motion. Young has advised this court that his copy of the order denying his motion did not include the record excerpts that the trial court attached. Rule 3.850(g) of the Florida Rules of Criminal Procedure requires the clerk of the court to serve the movant with a copy of the order denying the motion. Young was entitled to receive a complete copy, including all attachments.
Since Young has not claimed that he was prejudiced in his ability to present his arguments on appeal, the omission of the attachments does not require reversal. On remand, the court shall see that he receives a complete copy of the order.
WARNER, C.J., POLEN and HAZOURI, JJ., concur.